DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is sent in response to Applicant's Communication received on June 22, 2020.

Disposition of Claims
Claims 1-15 are pending in this application and Claim 2 has been withdrawn.
Claims 1 and 3-15 are rejected.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-15 filed on June 22, 2020 have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 5 and 7, the term "rigidly attached" in claims 5 and 7 is a relative term which renders the claim indefinite.  The term "rigidly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In order to advance prosecution, said terms will be read and interpreted as “attached” instead of “rigidly attached”, to have the limitations in claim 5 as “…wherein the first end panel is attached to the filter material body…” and in claim 7 as “…wherein the second end panel is attached to the filter material body and wherein there is no internal tubular support structure interconnecting the first end panel and the second end panel functioning for transferring a torque between the end panels…”.

With regard to claim 8, the term “means complimentary shaped for attachment” renders the claim undefined because the way is written is not consistent with Applicant’s Written Specification and also is not consistent with dependent claim 9 to keep antecedent basis. Further on, the Examiner will read and interpret said term as “a complimentary shaped attachment means to attach” in order to keep consistency with claim 9 and the Written Specification. 
Further on, the terms “a filter housing”, “an access opening”, “a removable filter insert” and “a filter housing counterpart” renders claim 8 undefined because said terms were already defined in base claim 1. Accordingly, in order to advance prosecution, the Examiner will read and interpret said terms as “the filter housing”, “the access opening”, “the removable filter insert” and “the filter housing counterpart”.

With regard to claim 13, the term “a bottom end wall”, renders claim 13 undefined because said term was already defined in base claim 1. Accordingly, in order to advance prosecution, the Examiner will read and interpret said term as “the bottom end wall”.
Further on, claim 13 recites the limitation "the second end wall" in “…the second end wall of the filter insert…”.  There is insufficient antecedent basis for this limitation in the claim. Accordingly, said term will be read and interpreted as "a second end wall".

Claims 9-12 and 14-15 are also rejected under 35 U.S.C. 112(b) because of their dependency upon base claims 8 and 13 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-15 are rejected under 35 U.S.C. 103 as being unpatentable over Stamey et al. – (US 7,543,711 B1), in view of SAZAMA et al. – (WO 2010075564 A1).
With regard to claim 1, Stamey (Figs. 3-4 and 9-10) disclose:
A filter insert (40) for being removably arranged in a compartment in a filter housing (12), which filter housing (12) has a filter insert access opening (top portion of filter chamber (an interior cavity) 18) {{{which is adapted for being opened and closed}}}, respectively, via a filter housing counterpart (16), wherein the filter insert (40) comprises
a filter material body (42), a first end panel (44) arranged on
a first side (42a) of the filter material body (42), wherein the first end panel (44) comprises a means for sealing engagement (first central hole 45) with the filter housing counterpart (16) formed by a through hole (As clearly shown in Fig. 9
a second end panel (46) arranged on a second side (42b) of the filter material body (42) opposite the first end panel (44), wherein the second end panel (46) comprises a means for sealing engagement (opening 60) with a bottom end wall (17) of the filter housing (12) formed by a through hole (As clearly shown in Fig. 10).
It has been held that the recitation that an element is “adapted for” perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchinson, 69 USPQ 138.

But Stamey does not specifically meet the limitation “…wherein the first end panel comprises at least one recess formed in a radially outer peripheral surface for engagement with a radially inwards extending projection of the filter housing, for rotationally locking the filter insert relative the filter housing when in use, and the second end panel is provided with at least one recess formed in a radially outer peripheral surface arranged for movement of the second end panel past the radial projection of the filter housing during insertion and withdrawal, respectively of the filter insert relative to the filter housing compartment…”.

However, SAZAMA (Figs. 7-8 and 11-12) discloses the use of a keyed and indexed filter element as described below:
a first end panel (38) comprising one recess (62) formed in a radially outer peripheral surface for engagement with a radially inwards extending projection of the filter housing (12), {{{for rotationally locking the filter insert relative the filter housing when in use}}}, and 
a second end panel (56) is provided with one recess (58) formed in a radially outer peripheral surface arranged for movement of the second end panel (56) past the radial projection of the 12) {{{during insertion and withdrawal}}}, respectively of the filter insert (28) relative to the filter housing (12) compartment.
The functional recitations that “…for rotationally locking the filter insert relative the filter housing when in use…” and “…during insertion and withdrawal…” have not been given patentable weight because it is narrative in form. In order to be given patentable weight, a functional recitation must be expressed as a “means” for performing the specified, as set forth in 35 USC § 112, 6th Paragraph, and must be supported by a recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Fuller, 1929 C.D. 172, 388 O.G. 279.

Further on, SAZAMA (Figs. 7-8 and 11-12) teaches among other things that lower end cap 56 and corresponding features of the upper end cap 38 (as shown in Figure 11) separate adjacent folds in the cylindrical pleated filter media 60 to define a V-shaped longitudinal channel 62 extending upwardly from the lower end cap 56 to the bottom side of the upper end cap 38. The shape of the lower end cap 56 and the channel 62 in the filter media 60 are configured to mate with a corresponding projection 64 from the inside surface of the bowl 14, best seen in Figures 7, 12 and 13. As shown in Figure 7, when the filter element 28 is inserted into the bowl 14, the projection 64 mates with the V-shaped notch 58 in the lower end cap 56 and vertical channel 62 in the filter media 60 to index the lower end cap 56 and filter media 60 to the bowl 14 (SAZAMA [0035]).

Stamey and SAZAMA discloses/teaches a filter arrangement to be use in a fuel system of an internal combustion engine. Moreover, both filter elements are of the same type (i.e. accordion folded structure).

Regarding the motivation that one skill in the art would have to use SAZAMA teachings, it is noted that SAZAMA teaches that one of the problems that is frequently encountered in connection with replacement of the filter cartridge is ensuring that the replaced cartridge is compatible with the filtration requirements for the fuel system. Because numerous types and qualities of filter cartridges may dimensionally conform to the base of a given filter system, the replacement filter cartridge frequently does not comply with the specifications for the filter system, thereby jeopardizing the integrity of the fuel filtering system. Use of an incompatible filter cartridge can have very serious effects on the operation of the internal combustion engine, and may also be unnecessarily expensive when a less costly cartridge is fully suitable. Frequently, either the owner or the maintenance personnel servicing the internal combustion engine are totally unaware of the replacement filter cartridge specifications and requirements and unknowingly jeopardize the integrity of the filtering system by using non-conforming filter cartridges. There are also instances where inferior or improper replacement filter cartridges are intentionally installed without the knowledge of the owner or operator of the vehicle (SAZAMA [0006]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the filter system of Stamey incorporating a keyed and indexed filter element as taught by SAZAMA in order that only a properly configured filter element upper end cap will be correctly received in both the bowl and header, allowing the joining of the bowl to the header by the collar.

With regard to claim 3, Stamey in view of SAZAMA disclose the filter insert according to claim 1, and further on Stamey (Fig. 9) also discloses:
wherein the filter housing counterpart (16) sealing engagement means (45) is rotationally symmetric and arranged in a central position of the first end panel (44).

With regard to claim 4, Stamey in view of SAZAMA disclose the filter insert according to claim 1, and further on Stamey (Fig. 9) also discloses: 
wherein the filter housing counterpart (16) sealing engagement means (45) in the first end panel (44) is formed by an opening or a protruding portion.

With regard to claim 5, Stamey in view of SAZAMA disclose the filter insert according to claim 1, and further on Stamey (Fig. 9) also discloses:
wherein the first end panel (44) is attached to the filter material body (42).

With regard to claim 6, Stamey in view of SAZAMA disclose the filter insert according to claim 1, and further on Stamey (Fig. 9) also discloses:
wherein the filter material body (42) is formed by a folded structure (Stamey Fig. 9 shows an accordion-like shape folded structure).

With regard to claim 7, Stamey in view of SAZAMA disclose the filter insert according to claim 1, and further on Stamey (Fig. 9) also discloses:
wherein the second end panel (46) is attached to the filter material body (42) and wherein there is no internal tubular support structure interconnecting the first end panel (44) and the second end panel (46) {{{functioning for transferring a torque between the end panels}}}
The functional recitation that “…functioning for transferring a torque between the end panels…” has not been given patentable weight because it is narrative in form. In order to be given patentable weight, a functional recitation must be expressed as a “means” for performing the specified, as set forth in 35 USC § 112, 6th Paragraph, and must be supported by a recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Fuller, 1929 C.D. 172, 388 O.G. 279.

With regard to claim 8, Stamey in view of SAZAMA disclose the filter insert according to claim 1, and further on Stamey (Figs. 2 and 4) also discloses:
the filter housing counterpart (16), {{{which is adapted for opening and closing}}}, respectively, the filter insert access opening (top portion of filter chamber (an interior cavity) 18) of the filter housing (12), wherein the filter housing counterpart (16) and the filter housing (12) comprise a complimentary shaped attachment means (internal threads 15a and external threads 16a) to attach the filter housing counterpart (16) to the filter housing (12) via a relative rotational movement (Stamey Figs. 2 and 4).
It has been held that the recitation that an element is “adapted for” perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchinson, 69 USPQ 138.

With regard to claim 9, Stamey in view of SAZAMA disclose the filter insert according to claim 8, and further on Stamey (Figs. 2 and 4)
wherein the complimentary shaped attachment means (15a, 16a) is formed by a threaded structure (Stamey Figs. 2 and 4).

With regard to claim 10, Stamey in view of SAZAMA disclose the filter insert according to claim 8, and further on Stamey (Fig. 2) also discloses:
wherein one of the first end panel (44) of the filter insert (40) and the filter housing counterpart (16) has an opening (45) and the other one of the first end panel (44) of the filter insert (40) and the filter housing counterpart (16) has a protruding portion (projections 130) (As seen on Stamey Fig. 2), wherein the opening (45) and the protruding portion (130) are complimentary shaped for the sealing engagement {{{during attachment of the titter housing counterpart to the filter housing}}}.
The functional recitation that “…during attachment of the titter housing counterpart to the filter housing…” has not been given patentable weight because it is narrative in form. In order to be given patentable weight, a functional recitation must be expressed as a “means” for performing the specified, as set forth in 35 USC § 112, 6th Paragraph, and must be supported by a recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Fuller, 1929 C.D. 172, 388 O.G. 279.

With regard to claim 11, Stamey in view of SAZAMA disclose the filter insert according to claim 10, and further on Stamey (Fig. 2)
wherein at least one of the opening (45) and the protruding portion (130) has a tapering shape for a gradually increasing resistance towards a rotational movement {{{during attachment of the filter housing counterpart to the filter housing}}}.
The top internal structure of projections (130) has a tapering shape as shown below on Stamey Annotated Fig. 2.
The functional recitation that “…during attachment of the filter housing counterpart to the filter housing…” has not been given patentable weight because it is narrative in form. In order to be given patentable weight, a functional recitation must be expressed as a “means” for performing the specified, as set forth in 35 USC § 112, 6th Paragraph, and must be supported by a recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Fuller, 1929 C.D. 172, 388 O.G. 279.


    PNG
    media_image1.png
    429
    856
    media_image1.png
    Greyscale

Stamey Annotated Fig. 2

With regard to claim 12, Stamey in view of SAZAMA disclose the filter insert according to claim 8, and further on Stamey (Fig. 4) also discloses:
wherein the filter housing counterpart (16) forms a lid (Stamey Fig. 4), {{{which is adapted for being maneuvered by hand relative to the alter housing}}}.
It has been held that the recitation that an element is “adapted for” perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchinson, 69 USPQ 138.

With regard to claim 13, Stamey in view of SAZAMA disclose the filter insert according to claim 8, and further on Stamey (Figs. 1-2) also discloses:
wherein one of the second end panel (46) of the filter insert (40) and the bottom end wall (disk-shaped end wall 17) of the filter housing (12) has an opening (60) and the other one of a second end wall of the filter insert (40) and the bottom end wall (17) of the filter housing (12) has a protruding portion (23), wherein the opening (60) and the protruding portion (60) are complimentary shaped for sealing engagement {{{during the rotational attachment of the filter housing counterpart to the filter housing}}}.
The functional recitation that “…during the rotational attachment of the filter housing counterpart to the filter housing…” has not been given patentable weight because it is narrative in form. In order to be given patentable weight, a functional recitation must be expressed as a “means” for performing the specified, as set forth in 35 USC § 112, 6th Paragraph, and must be supported by a recitation in the claim of In re Fuller, 1929 C.D. 172, 388 O.G. 279.

With regard to claim 14, Stamey in view of SAZAMA disclose the filter insert according to claim 13, and further on Stamey (Figs. 1-2) also discloses:
wherein at least one of the opening (60) and the protruding portion (23) has a tapering shape {{{for a gradually increasing resistance towards a movement of the filter insert during the attachment of the filter housing counterpart to the housing}}}.
The protruding portion (23) has a tapering shape as shown in Stamey Annotated Fig. 1 below.
The functional recitation that “…for a gradually increasing resistance towards a movement of the filter insert during the attachment of the filter housing counterpart to the housing…” has not been given patentable weight because it is narrative in form. In order to be given patentable weight, a functional recitation must be expressed as a “means” for performing the specified, as set forth in 35 USC § 112, 6th Paragraph, and must be supported by a recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Fuller, 1929 C.D. 172, 388 O.G. 279.

    PNG
    media_image2.png
    762
    605
    media_image2.png
    Greyscale

Stamey Annotated Fig. 1

With regard to claim 15, Stamey in view of SAZAMA disclose the filter insert according to claim 8, and further on Stamey in view of SAZAMA also discloses:
an internal combustion engine and the filter arrangement operatively connected to the internal combustion engine for filtering a fluid for the internal combustion engine.
Both Stamey and SAZAMA discloses/teaches a filter arrangement to be use in a fuel system of an internal combustion engine.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN PICON-FELICIANO whose telephone number is (571)272-4938.  The examiner can normally be reached on M-Th 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 
/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747     

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747